Exhibit 10.10

Summary of Non-Employee Director and Named Executive Officer Compensation
Arrangements

Director Compensation

The following table sets forth current rates of cash compensation for
non-employee directors:

 

Annual Retainer:

  

Chairman

   $ 75,000

Non-employee directors other than Chairman

   $ 24,000

Committee Chair Annual Retainer:

  

Audit Committee

   $ 12,000

Compensation Committee

   $ 6,000

Nominating and Governance Committee

   $ 6,000

Board Meeting Attendance Fees

   $ 1,500

Committee Meeting Attendance Fees

   $ 1,500

Effective June 1, 2009, the rates of cash compensation for non-employee
directors will be as follows:

 

Annual Retainer:

  

Chairman

   $ 67,500

Non-employee directors other than Chairman

   $ 21,600

Committee Chair Annual Retainer:

  

Audit Committee

   $ 10,800

Compensation Committee

   $ 5,400

Nominating and Governance Committee

   $ 5,400

Board Meeting Attendance Fees

   $ 1,500

Committee Meeting Attendance Fees

   $ 1,500

In addition to cash compensation, under the terms of our Stock Appreciation
Rights and Restricted Stock Plan, non-employee directors receive an annual award
of restricted shares of Cascade totaling $60,000 in value following each annual
meeting of shareholders. Twenty-five percent of the restricted shares vest and
become free of all restrictions after one year and an additional 25% vest
following each year of director service thereafter.

Non-employee directors are also reimbursed for travel and other expenses
attendant to membership on the Board of Directors.



--------------------------------------------------------------------------------

Executive Compensation

Base Salary. All of our named executive officers are at-will employees whose
compensation and employment status may be changed at any time by the Board of
Directors. Base salary increases are determined annually by the Board of
Directors and become effective on February 1 of each year. The following table
sets forth the current base salaries of our named executive officers and their
titles as of the date of filing of our Form 10-K for the fiscal year ended
January 31, 2009:

 

Named Executive Officer

   Fiscal 2010
Base Salary

Robert C. Warren, Jr., President and Chief Executive Officer

   $ 486,000

Richard S. Anderson, Senior Vice President and Chief Operating Officer

     270,000

Joseph G. Pointer, Chief Financial Officer

     206,000

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

     167,400

Michael E. Kern, Vice President-Construction Attachment Division

     157,500

Annual Cash Incentive.

On March 31, 2009, our Board of Directors, on the recommendation of the
Compensation Committee, approved an executive cash incentive plan for the fiscal
year ending January 31, 2010, in which our named executive officers participate.
The plan, which is structured to protect shareholder value, requires Cascade to
achieve (i) pre-tax income (before non-recurring income or expense items that
may be included or excluded at the Compensation Committee’s discretion,
executive incentive expenses, and stock based compensation expenses) (“AIBT”) of
at least $22 million and (ii) cash flow from operations less maintenance capital
expenditures and excluding cash expenses related to our European restructuring
plan (“Free Cash Flow”) of at least $46 million in order for participants to
receive any cash incentive payments under the plan. Once these minimum targets
for AIBT and Free Cash Flow have been met, if Free Cash Flow is between $46
million and $50 million, participants will receive a specified percentage
(depending on position) of their salary as a cash incentive payment. If Free
Cash Flow is between $50 million and $54 million, participants will receive an
increased percentage of their salary as a cash incentive payment. If Free Cash
Flow exceeds $54 million, participants will receive a specified percentage of
Free Cash Flow. Cash incentive payments for each participant are limited to a
maximum award amount. Our Board of Directors has the discretion to adjust the
terms upon which cash incentive payments are made if economic or business
conditions warrant.

Long-term Incentive. The third component of executive compensation for our
executive officers is long-term incentive awards. Long-term incentive awards
granted in fiscal 2009 consisted of awards of stock appreciation rights and
restricted stock under our Stock Appreciation Rights and Restricted Stock Plan.
The stock appreciation rights were granted with an exercise price equal to the
fair market value of our common stock on the date of the award, have a term of
10 years and become exercisable ratably over four years. Restricted stock was
granted with a three year vesting period.

The number of stock appreciation rights and shares of restricted stock awarded
to named executive officers in fiscal 2009 are shown in the following table:

 

Named Executive Officer

   Stock
Appreciation
Rights
Awarded in 
Fiscal 2009    Shares of
Restricted
Stock
Awarded in
Fiscal 2009

Robert C. Warren, Jr., President and Chief Executive Officer

   —      10,680

Richard S. Anderson, Senior Vice President and Chief Operating Officer

   —      4,450

Joseph G. Pointer, Chief Financial Officer

   2,670    —  

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

   2,670    —  

Michael E. Kern, Vice President-Construction Attachment Division

   2,670   

Benefit Plans and Other Arrangements. Executive officers are also eligible to
participate in our broad-based benefit programs generally available to all
salaried employees, including health, disability, life insurance and defined
contribution retirement plan. The executives also receive certain perquisites
offered by us including the use of company automobiles, tax reimbursements
related thereto, and reimbursements for annual physicals.

Messrs. Warren and R.S. Anderson are each a party to a Severance Agreement with
Cascade, which are Exhibits 10.2 and 10.1, respectively, to our Form 10-K for
fiscal 2009.

 

2